Exhibit 10.22

GENMARK DIAGNOSTICS, INC.

AMENDMENT OF RESTRICTED STOCK, RESTRICTED STOCK UNIT AND/OR STOCK OPTION
AGREEMENT(S)

THIS AMENDMENT OF RESTRICTED STOCK, RESTRICTED STOCK UNIT AND/OR STOCK OPTION
AGREEMENT(S) (this “Amendment”) is made by and between GenMark Diagnostics,
Inc., a Delaware corporation (the “Company”), and             (the
“Participant”).

RECITALS

WHEREAS, the Company has previously granted the Participant certain equity
awards as set forth on Attachment A hereto (the “Awards”), which may consist of
Restricted Stock, Restricted Stock Units and/or Options granted pursuant to the
Company’s 2010 Equity Incentive Plan (the “Plan”); and

WHEREAS, the Company and the Participant wish to amend the applicable agreements
governing such Awards (collectively, the “Award Agreements”) to provide for
acceleration of vesting of such Awards pursuant to the terms and conditions set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Company and the Participant agree as follows:

1.      Effective Date. This Amendment is effective as of             , 201    .

2.      Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the applicable Award Agreement and
the Plan.

3.      Acceleration of Vesting of Restricted Stock Awards. With respect to the
Restricted Stock Award(s), if any, indicated on Attachment A, upon a Change in
Control, one hundred percent (100%) of the shares subject to such Award(s) shall
automatically become vested and non-forfeitable as of the date of the Change in
Control.

4.      Acceleration of Vesting of Option and Restricted Stock Unit Awards. With
respect to the Options and Restricted Stock Units, if any, indicated on
Attachment A, upon a Change of Control, one hundred percent (100%) of the shares
subject to such outstanding Award which were not otherwise Vested Shares or
Vested Units, as applicable, shall automatically become Vested Shares or Vested
Units, as applicable, as of the date of such Change of Control.

5.      Continuation of Other Terms. Except as set forth herein, all other terms
and conditions of the Award Agreement(s) shall remain in full force and effect.

6.      Tax Consequences. The Participant acknowledges that the Company makes no
representation or warranty regarding the tax consequences of this Amendment. The
Participant has been apprised that if the vesting of such Options were to be
accelerated, the Options’ tax



--------------------------------------------------------------------------------

status may, to the extent any such Option was designated as an Incentive Stock
Option, be converted in whole or in part into a Nonstatutory Stock Option. In
addition, the effect of accelerating the vesting of the Restricted Stock Awards
and/or Restricted Stock Units may also result in the acceleration of the year in
which such shares would otherwise be taxable to the Participant. The Participant
should consult with the Participant’s own tax, legal and financial advisors
regarding the consequences of this Amendment.

7.      Applicable Law. This Amendment shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

 

       

GENMARK DIAGNOSTICS, INC.

Date:                                 , 2013

    By:  

 

     

Hany Massarany

     

President & Chief Executive Officer

 

       

PARTICIPANT:

Date:                                 , 2013

   

 

[Name of Participant]

 

2



--------------------------------------------------------------------------------

Attachment A

RESTRICTED STOCK AWARD(S)

 

Date of Grant

 

Number of Shares
Originally Subject to Award(s)

 

RESTRICTED STOCK UNIT(S)

 

Date of Grant

 

Number of Shares

Originally Subject to Award(s)

 

STOCK OPTION AWARD(S)

 

Date of Grant

 

Number of Shares
Originally Subject to Award(s)

 

Exercise Price